              Case 19-51173-CSS         Doc 37    Filed 02/09/21       Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re:                                   )
                                         )
PARKER SCHOOL UNIFORMS, LLC,             )                 Chapter 7
                                         )
                  Debtor.                )                 Case No. 18-10085 (CSS)
________________________________________ )
JEOFFREY L. BURTCH,                      )
CHAPTER 7 TRUSTEE,                       )
                                         )
                  Plaintiff,             )
                                         )
      v.                                 )
                                         )
SUSEN M. SARPA,                          )                 Adv. Pro. No. 19-51173 (CSS)
                                         )
                  Defendant.             )


                     NOTICE OF CONTEMPLATED SETTLEMENT

         1.   Jeoffrey L. Burtch, Chapter 7 Trustee and Plaintiff in the above captioned

adversary proceeding, gives notice of a settlement of this action. A letter of confirmation has

been sent and a settlement document is in the process of being executed and will provide for a

settlement payment to the Chapter 7 Estate (the “Settlement”).

         2.   Formal approval for this Settlement will be sought by a subsequent motion and

notice in accordance with the applicable Bankruptcy Rules and procedures in these cases.

                                            COOCH AND TAYLOR



                                            /s/ Robert W. Pedigo
                                            Robert W. Pedigo (#4047)
                                            The Nemours Building
                                            1007 N. Orange Street, Suite 1120
                                            P.O. Box 1680
                                            Wilmington, DE 19899-1680
                                            Telephone: (302) 984-3832
             Case 19-51173-CSS   Doc 37   Filed 02/09/21   Page 2 of 2




                                    Fax: (302) 984-3939
                                    E-mail: rpedigo@coochtaylor.com

                                    and

                                    Patrick J. Coffin, Esquire
                                    Elliott, Thomason & Gibson, LLP
                                    2626 Cole Ave., Suite 600
                                    Dallas TX 75204
                                    214.377.4848 Tel
                                    214.377.4858 Fax
                                    patrick@etglawfirm.com

                                    and

                                    Steven D. Sanfelippo, Esquire
                                    Cunningham Swaim, L.L.P.
                                    7557 Rambler Road
                                    Suite 440
                                    Dallas, Texas 75231
                                    Telephone: (214) 646-1495
                                    Facsimile: (214) 613-1163
                                    ssanfelippo@cunninghamswaim.com
                                    rcunningham@cunninghamswaim.com

                                    Special Counsel for Jeoffrey L. Burtch, Chapter 7
                                    Trustee of Parker School Uniforms, LLC

February 9, 2021
